DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 15, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (2007/0070530).
With respect to claim 1, Seo teaches a lens (460) configured to output light, emitted by a plurality of light sources (421-424) with uniform light distribution (Abstract), the lens comprising: a lens body having a first surface (surface of 460 attached to 450) which is flat and has an incident hole (inside recess in 460) formed therein (Fig. 18) and a second surface (top surface of 460) which is convex and opposite the first surface (Fig. 18) and a plurality of incident surfaces which are recessed from the incident hole toward the convex surface (Fig. 18), each of the plurality of incident surfaces corresponding to a light source of the plurality of light sources (Fig. 18).  
As for claim 6, Seo teaches wherein an optical axis of each of the plurality of light sources passes through a vertex of a corresponding incident surface of the plurality of incident surfaces (Figs. 7, 18, and 27).  
As for claim 15, Seo further teaches a light source device (Fig. 18) comprising: a plurality of light sources (421-424) configured to emit light (Fig. 19): and a lens (460) configured to output light emitted by the plurality of light sources, with uniform light distribution (Abstract).  
As for claim 20, Seo teaches wherein an optical axis of each of the plurality of light sources passes through a vertex of a corresponding incident surface of the plurality of incident surfaces (Figs. 7, 18, and 27).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Mizuyoshi (7,537,368).
	With respect to claims 2-5 and 21, Seo teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the lens body is made of a glass material or a plastic material (claim 2); wherein each of the plurality of incident surfaces has a same conic constant (claim 3); wherein each of the plurality of incident surfaces has a prolate elliptical shape (claim 4); wherein the conic constant is a value ranging between -1.0 and -0.2 (claim 5).  
As for claim 2, Mizuyoshi teaches wherein the lens body is made of a glass material or a plastic material (column 2, lines 55-56).  
As for claim 3, Mizuyoshi teaches wherein each of the plurality of incident surfaces has a same conic constant (Fig. 1).  
As for claim 4, Mizuyoshi teaches wherein each of the plurality of incident surfaces has a prolate elliptical shape (column 3, lines 31-35).  
As for claim 5, Mizuyoshi teaches wherein the conic constant is a value ranging between -1.0 and -0.2 (column 3, lines 31-35; *note that a paraboloid has a conic constant of -1 and an ellipsoid ranges from -1 to 0).  
As for claim 21, Mizuyoshi teaches wherein the plurality of light sources are accommodated in the incident hole (Fig. 1).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the shape of the hole of Mizuyoshi in the lens of Seo, in order to improve uniformity (column 1, line 43-column 2, line 22 of Mizuyoshi).

As for claims 16-19, Seo and Mizuyoshi teach all of the claimed elements, as is discussed above.

Claims 7, 12, 13, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wang et al. (2017/0065182).
With respect to claims 7, 13, 22, and 23, Seo teaches all of the claimed elements, as is discussed above, except for explicitly teaching a light source device comprising: a plurality of light sources configured to emit light: a plurality of waveguides through which light emitted by the plurality of light sources passes; and a lens configured to output light, having passed through the plurality of waveguides, with uniform light distribution (claim 7); wherein the plurality of waveguides are optical fiber waveguides (claim 13); an apparatus for estimating a concentration of an analyte, the apparatus comprising: a plurality of light sources configured to emit light: a plurality of waveguides, through which light emitted by the plurality of light sources passes: and a lens configured to output light, having passed through the plurality of waveguides to an object with uniform light distribution: a photodetector configured to detect light reflected or scattered from the object: and a processor configured to estimate a concentration of an analyte based on the detected light (claim 22); wherein the analyte is at least one of glucose, triglyceride, urea, uric acid, lactate, protein, cholesterol, or ethanol (claim 23).  
As for claim 7, Wang also drawn to light source device comprising: a plurality of light sources configured to emit light: a plurality of waveguides through which light emitted by the plurality of light sources passes (paragraph 111); and a lens configured to output light, having passed through the plurality of waveguides, with uniform light distribution (paragraph 125).
As for claim 13, Wang teaches wherein the plurality of waveguides are optical fiber waveguides (paragraph 111).  
As for claim 22, Wang teaches an apparatus for estimating a concentration of an analyte, the apparatus comprising: a plurality of light sources configured to emit light: a plurality of waveguides, through which light emitted by the plurality of light sources passes (paragraph 111) and a lens configured to output light, having passed through the plurality of waveguides to an object with uniform light distribution (paragraph 125); a photodetector configured to detect light reflected or scattered from the object: and a processor configured to estimate a concentration of an analyte based on the detected light (paragraphs 114-120 and Fig. 3).  
As for claim 23, Wang teaches wherein the analyte is at least one of glucose, triglyceride, urea, uric acid, lactate, protein (paragraphs 3-4), cholesterol, or ethanol.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the fiber waveguides and apparatus of Wang with the lens of Seo, in order to provide tomography with enhanced sensitivity and resolution (Abstract of Wang). 

As for claim 12, Seo and Wang teach all of the claimed elements, as is discussed above.

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Wang, as is applied to claim 7 above, further in view of Mizuyoshi.
	With respect to claims 8-10 and 14, Seo teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the lens body is made of a glass material or a plastic material (claim 8); wherein each of the plurality of incident surfaces has a same conic constant (claim 9); wherein each of the plurality of incident surfaces has a prolate elliptical shape (claim 10); wherein the conic constant is a value ranging between -1.0 and -0.2 (claim 11).  
As for claim 8, Mizuyoshi teaches wherein the lens body is made of a glass material or a plastic material (column 2, lines 55-56).  
As for claim 9, Mizuyoshi teaches wherein each of the plurality of incident surfaces has a same conic constant (Fig. 1).  
As for claim 10, Mizuyoshi teaches wherein each of the plurality of incident surfaces has a prolate elliptical shape (column 3, lines 31-35).  
As for claim 11, Mizuyoshi teaches wherein the conic constant is a value ranging between -1.0 and -0.2 (column 3, lines 31-35; *note that a paraboloid has a conic constant of -1 and an ellipsoid ranges from -1 to 0).  
As for claim 14, Mizuyoshi teaches wherein the plurality of light sources are accommodated in the incident hole (Fig. 1; *note that Wang has taught that the light sources include waveguide above).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the shape of the hole of Mizuyoshi in the lens of Seo, in order to improve uniformity (column 1, line 43-column 2, line 22 of Mizuyoshi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                             6/9/2022